Citation Nr: 0806561	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-38 101	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis media of the 
right ear.

2.  Entitlement to service connection for mechanical low back 
pain.

3.  Entitlement to an initial compensable disability rating 
for dermatographism.

4.  Entitlement to an initial compensable disability rating 
for corn/callosity of the right little toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1997 to March 
2004.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued in April 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which, inter alia, 
denied service connection for otitis media of the right ear 
and mechanical low back pain and granted service connection 
at noncompensable disability ratings for dermatographism and 
corn/callosity of the right little toe.  In July 2004, the 
veteran's claims file was transferred to the RO in St. 
Petersburg, Florida.

The veteran requested and was scheduled for a hearing on 
appeal before a Veterans Law Judge at the central office in 
Washington, D.C. in April 2006.  However, she submitted a 
written statement withdrawing her hearing request.  38 C.F.R. 
§ 20.704 (2007).

The issues of entitlement to an initial compensable 
disability rating for dermatographism and entitlement to an 
initial compensable disability rating for corn/callosity of 
the right little toe are addressed in the REMAND portion of 
the decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has otitis media of the right ear that is related to 
service.

2.  There is no competent medical evidence showing the 
veteran has a disorder manifested by mechanical low back pain 
that is related to service.



CONCLUSIONS OF LAW

1.  Otitis media of the right ear was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).   
 
2.  A disorder manifested by mechanical low back pain was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of January and 
March 2005 letters sent to the appellant that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an August 2005 statement of the case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examination in October 2003, which the Board finds 
sufficient regarding the veteran's claims of service 
connection for right ear otitis media and mechanical low back 
pain.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - otitis media

The veteran contends that she has otitis media of the right 
ear which began during service and therefore should be 
service-connected.  

Service medical records indicate that the veteran was seen 
for right ear pain and infections several times while in 
service.  In April 1998, the veteran was diagnosed with 
otitis media of the right ear.  She was given antibiotics and 
was told to increase fluids.  A June 2000 service medical 
record reflects that the veteran was seen for an upper 
respiratory infection and a middle ear infection (otitis 
media of the right ear).  She was given Sudafed and was told 
to return within three days if symptoms did not improve.  A 
September 2001 routine Report of Medical History reflects the 
veteran's report that she did not have recurrent ear 
infections.  A contemporaneous Report of Medical Examination 
shows the examiner's observation that the veteran's ears were 
normal.  A December 2001 service medical record shows that 
the veteran complained of right ear pain.  She was diagnosed 
with an upper respiratory infection, given medication and 
told to return to the clinic if the condition worsened.  
January 2002 medical records show that the veteran had right 
ear pain and that the medication she was given was not 
working.  She was given medication and was told to increase 
fluids.  June and December 2003 service medical records 
reflect that she was seen for right ear pain and an upper 
respiratory infection.  

On her October 2003 separation Report of Medical History, the 
veteran indicated that every time she got a cold she got an 
ear infection.  As part of her separation evaluation, an 
examiner commented on all positive responses the veteran gave 
in her Report of Medical History.  Regarding the veteran's 
positive response pertaining to her ear infections, the 
examiner noted that she had frequent ear infections and that 
there were no current problems.  He indicated that the 
veteran's ear infections were treated as upper respiratory 
infections with antibiotics with resolution, and that they 
were not considered disabling.

An October 2003 VA General Medical Examination report shows 
that the veteran reported having an ear infection with almost 
every cold over the previous two years, which occurred about 
five to six times per year.  She noted that this always 
resulted in the use of an oral antibiotic which resolved the 
problem, only for it to recur again with the next cold.  Upon 
examination, it was noted that both of the veteran's ears 
were quite normal.  The tympanic membranes were of normal 
color with no air-fluid level and no other sign of current 
inflammation, infection or fluid accumulation.  The 
examiner's assessment was recurrent otitis media, by history, 
but a currently normal ear examination.  There are no post-
service medical records reflecting treatment for or a 
diagnosis of a right ear problem.   

Based on the above, there is no competent medical evidence 
that supports the appellant's contention that she currently 
has otitis media of the right ear that is related to active 
service.  At her separation evaluation, the examiner 
indicated that there were no current ear problems.  The 
October 2003 examiner noted that she had a normal ear 
examination.  In addition, there are no post-service medical 
records which indicating a diagnosis of or treatment for a 
right ear problem.  Without medical evidence that proves the 
existence of a current disability, the nexus requirement has 
not been met.  Grottveit, supra.  In the absence of in-
service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, 
the preponderance of the medical evidence is against service 
connection for right ear otitis media and the service-
connection claim for right ear otitis media is denied.  

Service connection - mechanical low back pain

The veteran contends that she has a disorder manifested by 
mechanical low back pain that began in service and therefore 
should be service-connected.  

Service medical records indicate that the veteran was seen 
for upper back pain in March 1999 and was given Motrin and 
underwent physical therapy.  October 1999 service medical 
records reflect that the veteran complained of lower back 
pain which had started five days earlier.  She reported that 
the pain was constant and achy.  She indicated that she had 
occasional sharp pain in her legs, but had no numbness or 
tingling, bladder or bowel problems and no other complaints.  
Upon examination, she had no spinal deformities, no 
tenderness to palpation and negative straight leg raises.  
Her spinal extension was at 15 degrees with pain, flexion was 
at 90 degrees with pain and lateral rotation was at 45 
degrees with pain.  Deep tendon reflexes were +1, light touch 
nerve sensation was intact and strength of lower extremities 
was 5/5.  The assessment was possible low back strain and the 
veteran was to return to full duty.  In May 2001, the veteran 
was again seen for low back pain which had been present for 
three days.  She indicated she had been taking Motrin with no 
results.  The veteran reported that the pain radiated up the 
back of her spine and that it hurt most when she was lying 
down.  There were no deformities of her spine, but there was 
tenderness to palpation.  The examiner noted that there was 
pain with spinal extension and flexion was to 90 degrees with 
pain, lateral rotation was to 45 degrees with pain.  Straight 
leg tests were negative, strength was 5/5 and there were 
slight muscle spasms with lateral bending. The assessment was 
low back pain with muscle spasms.  

On her separation Report of Medical History, the veteran 
indicated she had recurrent back pain and spasm ever since 
the deliver of her first child in December 2000.  As part of 
her separation evaluation, an examiner commented on all 
positive responses the veteran gave in her Report of Medical 
History.  Regarding the veteran's positive response 
pertaining to her back pain, the examiner noted that she had 
recurrent back pain and spasms post partum throughout 
paraspinals which were decreased at the time of the 
examination, and that she did not require medication but that 
she would be referred for physical therapy.  The examiner 
noted that the veteran's back pain was not considered 
disabling.  He did not diagnose a low back disorder.  There 
are no post-service medical records that show treatment for 
or a diagnosis of a back problem.  

The veteran claims to have recurring low back pain.  Pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  The veteran has not been 
diagnosed with a low back disorder.  As noted above, a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer, supra.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention that she has a low 
back disorder which is related to service.  In the absence of 
in-service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells, supra.  Thus, the preponderance of the medical 
evidence is against service connection for mechanical low 
back pain.  Accordingly, the service-connection claim for 
mechanical low back pain is denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, she, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for otitis media of the right ear is 
denied.

Service connection for mechanical low back pain is denied.


REMAND

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking an 
increased rating for her service-connected dermatographism 
and corn/callosity of the right little toe.  It appears that 
the veteran is receiving ongoing treatment for these 
disabilities.  The AOJ should attempt to obtain any missing 
medical records regarding this treatment.  

The most recent examination provided for the veteran was in 
October 2003.  The veteran is service-connected for 
corn/callosity of the right little toe.  Private medical 
records reflect that, since that time, the veteran was 
diagnosed with an acquired deformity of her right little toe, 
hammer toe, which required surgery.  In the interest of 
fulfilling VA's duty to assist, she should be scheduled for 
VA examinations to ascertain the current nature and extent of 
severity of her service-connected dermatographism and 
corn/callosity of the right little toe.  The Board notes 
that, in accordance with the Ardison v. Brown, 2 Vet. App. 
405 (1994) and Bowers v. Brown, 2 Vet. App. 675, 676 (1992), 
examinations of skin condition should be made when most 
disabling (e.g. during flare-ups) whenever possible.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated her for her dermatographism 
and corn/callosity of the right little 
toe since her release from service in 
March 2004 through the present.  VA 
should attempt to obtain records from 
each health care provider she identifies 
that might have available records.  If 
the records are unavailable, please have 
the provider(s) so indicate.

2.  The AOJ should make arrangements for 
the veteran to be afforded VA podiatry 
and dermatological examinations, by 
appropriate specialists, to determine the 
nature and extent of her service-
connected dermatographism and 
corn/callosity of the right little toe.  
The dermatological examination should be 
undertaken when skin condition is most 
disabling (e.g. during flare-ups) if 
possible.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand, and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The podiatry examiner is to assess the 
nature and severity of the veteran's 
corn/callosity of the right little toe in 
accordance with the latest AMIE worksheet 
for rating disorders of the feet.  The 
examiner should be provided with a copy 
of the rating criteria for disorders of 
the feet to assist in preparing a report 
addressing the nature and extent of the 
veteran's service-connected 
corn/callosity of the right little toe.  
The examiner should fully discuss whether 
the veteran's service-connected 
corn/callosity of the right little toe is 
separate and distinct from her diagnosed 
hammer toe, whether these two disorders 
are related and, if so, how.   The 
examiner should describe any deformity, 
pain, calluses, or swelling.

The dermatological examiner is to assess 
the nature and severity of the veteran's 
dermatographism in accordance with the 
latest AMIE worksheet for rating 
disorders of the skin.  The examiner 
should be provided with a copy of the 
rating criteria for disorders of the skin 
to assist in preparing a report 
addressing the nature and extent of the 
veteran's service-connected 
dermatographism.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3. After completion of the above, the AOJ 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of her 
claims.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


